Citation Nr: 1037470	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
affecting the right hand, left foot, and right foot.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a disability manifested 
by memory loss.

5.  Entitlement to service connection for a lumbar spine 
disability (back disability).

6.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) above.  

In July 2009, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A transcript of the 
hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The competent and probative evidence of record preponderates 
against a finding that the Veteran currently has peripheral 
neuropathy affecting the right hand, left foot, and right foot 
that is due to any incident or event in active military service.

2.  The competent and probative evidence of record preponderates 
against a finding that the Veteran currently has bilateral 
hearing loss and tinnitus that are due to any incident or event 
in active military service, and hearing loss and tinnitus as 
organic diseases of the nervous system are not shown to have been 
manifested to a compensable degree within one year after 
separation from service.

3.  The competent and probative evidence of record preponderates 
against a finding that the Veteran currently has memory loss that 
is due to any incident or event in active military service.  

4.  The competent and probative evidence of record preponderates 
against a finding that the Veteran currently has a lumbar spine 
disability that is due to any incident or event in active 
military service.  

5.  The Veteran was not engaged in combat with the enemy during 
his active military service and he has not provided independent 
evidence that corroborates the report of his non-combat-related 
stressors.

6.  The competent and probative evidence of record preponderates 
against a finding that the Veteran currently has an acquired 
psychiatric disorder, to include PTSD, that is due to any 
incident or event in active military service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy affecting the right hand, left foot, 
and right foot was not incurred in or aggravated by active 
military service, to include as a result of exposure to 
herbicides during military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2009).  

2.  Bilateral hearing loss and tinnitus were not incurred in or 
aggravated by service, nor may sensorineural hearing loss and 
tinnitus, as organic diseases of the nervous system, be presumed 
to have been incurred in active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2009).  

3.  Memory loss was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2009).  

4.  A lumbar spine disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303 (2009).  

5.  An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2009).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, including organic diseases of the nervous system, such 
as sensorineural hearing loss and tinnitus, become manifest to a 
degree of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence 
and contentions of record in a particular case, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

Peripheral Neuropathy

The Veteran is seeking service connection for peripheral 
neuropathy affecting his right hand, left foot, and right foot.  

As to these disabilities, the Board notes that the Veteran has 
not provided any details as to what in-service event, injury, or 
disease his reported neurological disabilities may be related, 
and the service treatment records (STRs) do not contain any 
complaints, treatment, or findings of a neurological disability 
affecting the Veteran's upper or lower extremities, providing 
evidence against the claim that this problem is the result of 
service.   

Nevertheless, the Board notes that service connection may be 
granted on a presumptive basis for certain disorders, including 
acute and subacute peripheral neuropathy, which are manifested to 
a compensable degree at any time after service in a veteran who 
had active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962 and ending 
on May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e), 3.313.  This presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to the 
contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  In order 
for the presumption of service connection based upon herbicide 
exposure to apply, a Veteran must have set foot on the landmass 
of the country of Vietnam or served in the inland waters of 
Vietnam.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).  

The Veteran has consistently asserted that he served in Vietnam 
during his military service.  However, the National Personnel 
Records Center (NPRC) informed the RO that there is no evidence 
to substantiate that the Veteran had any service in the Republic 
of Vietnam.  Nevertheless, the Veteran's service personnel 
records reflect that he served as a Scout Observer with B Troop, 
1st Squadron, 10th Calvary in the USARPAC-V beginning in July 
1966.  Additional evidence contained in the Veteran's service 
personnel records reflects that the 1st Squadron, 10th Calvary 
was the divisional reconnaissance squadron of the 4th Infantry 
Division in Vietnam.  

Based on this evidence, the Board finds there is sufficient 
evidence to show that the Veteran had active military service on 
the landmass of Vietnam during the Vietnam War.  Therefore, he is 
presumed to have been exposed to herbicides.  

While there is evidence that the Veteran served in the Republic 
of Vietnam, review of the record reveals there is no competent 
evidence showing the Veteran currently suffers from peripheral 
neuropathy affecting his right hand or bilateral feet.  In this 
regard, the Board notes that the Veteran has not provided or 
identified any medical evidence that shows he has been diagnosed 
with peripheral neuropathy at any time since discharge from 
service; nor has he stated when he believes he was first 
diagnosed with peripheral neuropathy.  In addition, the Board 
notes the Veteran has not provided any lay statements that show 
he has suffered from symptoms reasonably associated with 
peripheral neuropathy.  

Therefore, while the Veteran is presumed to have been exposed to 
herbicides during his military service in Vietnam for the limited 
purpose of this decision, there is no medical or lay evidence 
showing he currently has a disability for which presumptive 
service connection is available as due to herbicide exposure, 
including peripheral neuropathy.  

Without proof of the existence of the disability being claimed, 
there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the 
Court of Appeals for Veterans Claims (Court) has held that the 
presence of a chronic disability at any time during the claims 
process can justify a grant of service connection, even where the 
most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, as noted, there is no evidence of 
record which shows that the Veteran has been diagnosed with 
peripheral neuropathy affecting his right hand and bilateral feet 
at any time since he was separated from service in 1967.  The 
Board finds that the post-service medical records only provide 
evidence against such a claim, outweighing the Veteran's 
statements.    

Therefore, the Veteran's claims for service connection for 
peripheral neuropathy affecting the right hand, left foot, and 
right foot must be denied, as the evidence fails to establish he 
has the claimed conditions.  There is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

The Veteran is seeking service connection for hearing loss and 
tinnitus.  While the Veteran has submitted a claim for these 
disabilities, he has not identified what in-service event, 
injury, or disease his reported hearing disabilities may be 
related.  

Nevertheless, the Veteran's service personnel records reflect 
that he served with a squadron that was attached to an infantry 
division stationed in Vietnam.  In this regard, while the 
Veteran's military occupational specialty (MOS) was a Scout 
Observer while he served in Vietnam, the Board will presume that 
the Veteran was exposed to significant noise, as it is likely he 
suffered high noise exposure while serving with an infantry unit.  

While the Veteran's in-service noise exposure has been presumed, 
the Board notes that the STRs do not contain any complaints, 
treatment, or findings related to hearing loss or tinnitus.  In 
fact, the STRs reflect that the Veteran's hearing was normal at 
his entrance and separation examinations in November 1965 and 
October 1967, respectively, and that he did not lodge any 
pertinent complaint related to hearing loss or tinnitus at either 
examination, providing highly probative evidence against this 
claim.  

The Board acknowledges that the lack of any evidence showing the 
veteran exhibited hearing loss consistent with the regulatory 
threshold requirements for hearing disability during service 
(38 C.F.R. § 3.385) is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of, or treatment 
for, hearing loss in order to establish service connection.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the 
Court has held where there [is] no evidence of the veteran's 
hearing disability until many years after separation from 
service, "[i]f evidence should sufficiently demonstrate a 
medical relationship between the veteran's in-service exposure to 
loud noise and his current disability, it would follow that the 
veteran incurred an injury in service."  Hensley, 5 Vet. App. 
155, 160 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992)).  

In this case, however, review of the evidentiary record reveals 
that there is no competent medical evidence showing the Veteran 
has been diagnosed with bilateral hearing loss or tinnitus.  
Indeed, the Veteran has not submitted or identified any post-
service treatment records which document complaints, treatment, 
or findings related to hearing loss and/or tinnitus since 
service.  In addition, the Veteran has not submitted statements 
which describe symptoms he is experiencing that are indicative of 
hearing loss or tinnitus; nor has he submitted lay statements 
from other individuals who have observed that he has impaired 
hearing.  

In evaluating this claim, the Board notes that tinnitus is 
largely subjective and is the type of disability that can be 
observed and reported by a layperson.  See Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  However, the Veteran has not provided 
any details to support his claim of tinnitus, including a report 
of when his tinnitus began, a description of his tinnitus 
disability, or a statement that he has suffered from tinnitus 
since military service.  The post-service record only provides 
negative evidence against the claim that he has had tinnitus 
since service, outweighing the Veteran's statements.  In fact, 
the Veteran's filing of claims in which there is no indication of 
a disability not only impacts his credibility regarding this 
issue, but all claims with the VA, negatively. 

Based on the foregoing, the Board finds the preponderance of the 
evidence is against the grant of service connection for hearing 
loss or tinnitus, as there is no competent lay or medical 
evidence of record showing a diagnosis of either disability.  
Indeed, without proof of the existence of the disability being 
claimed, there can be no valid claim.  See Gilpin, supra; 
Degmitech, supra; Brammer, supra; Rabideau, supra.

In making this determination, the Board notes that service 
connection for hearing loss and tinnitus on a presumptive basis 
is not available in this case, because there is no indication in 
the evidence of record that the Veteran manifested an organic 
disease of the nervous system, including sensorineural hearing 
loss, to a compensable degree within his first post-service year.  
See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 
3.309(a).  As noted above, while the Veteran is presumed to have 
suffered noise exposure during service, his hearing was within 
normal limits at his separation examination, and there is no 
competent evidence of record that shows he has manifested or been 
diagnosed with hearing loss or tinnitus at any time since 
separation from service.  

In summary, and for the reasons and bases set forth above, the 
Board finds that the preponderance of the competent and probative 
evidence is against the Veteran's claim for service connection 
for bilateral hearing loss and tinnitus, and the benefit-of-the-
doubt doctrine is not for application.  See Gilbert, supra.

Memory Loss

The Veteran has asserted that service connection is warranted for 
memory loss, but he has not identified what in-service event, 
injury, or disease his reported memory loss may be related.  In 
this regard, the STRs do not contain any complaints, treatment, 
or findings related to a memory problem manifested during 
service.  Instead, the preponderance of the evidence reflects 
that the Veteran's current memory impairment is related to a 
post-service industrial head injury. 

The post-service treatment records reflect that, while the 
Veteran was working as a civilian roofing contractor, he fell off 
a roof and injured his head and back.  See statements from Dr. 
N.P. dated November 2004 and November 2009.  Such clearly 
evidence of a post-service evidence only provides factual 
evidence against his claims.  

As to the Veteran's memory impairment, the post-service treatment 
records show that the Veteran's memory has been variously 
described as intact and impaired.  Treatment records dated in 
April 2000 and April 2001 reflect that the Veteran's long term 
memory, short term memory, and immediate recall were intact.  
However, the preponderance of the evidence reflects that the 
Veteran's long and short term memory has been impaired since he 
suffered a head injury after falling from a roof at work in the 
1980s (well after service).  

The evidentiary record contains statements from physicians who 
have evaluated the Veteran and related his current memory 
impairment to his post-service head injury.  See November 2004 
statement from Dr. N.P.; May 2006 statement from Dr. K.W.  The 
Veteran has also submitted a statement that acknowledges that he 
has a short and long term memory problem due to his head injury.  
See undated statement from the Veteran.  The Board notes there is 
no evidence establishing, or even suggesting, that the Veteran 
incurred a head injury in service.  

In sum, the Board finds there is no evidence of record, including 
statements from the Veteran, which show that the Veteran's 
current memory impairment is related to any event, injury, or 
disease incurred during military service.  Therefore, the Board 
finds the preponderance of the evidence is against the grant of 
service connection for memory problems, as the preponderance of 
the evidence reflects that his current memory impairment is 
related to a post-service head injury.  Because the evidence 
preponderates against the claim, there is no reasonable doubt to 
be resolved.  See Gilbert, supra.  
Lumbar Spine

The Veteran has asserted that service connection is warranted 
because he injured his back after an explosion blew him off a 
personnel carrier.  He testified that he sought treatment at sick 
call after the injury and he has also asserted that he spent a 
lot of time in sick call because of his back during service.  

Despite the Veteran's report of a back injury and treatment 
during service, the STRs do not contain any complaints, 
treatment, or findings related to a back injury or disability.  
In fact, the Veteran specifically denied having recurrent back 
pain at his separation examination in October 1967, providing 
evidence against his own claim at this time.   

Nevertheless, because the Veteran is competent to provide 
evidence as to his symptoms and when they first occurred, his 
report of suffering a back injury in service is considered 
competent evidence.  

The first time the Veteran is shown to have back problems after 
service is in August 2005, when he was noted to have low back 
pain radiating to his groin and legs, with leg weakness.  An MRI 
was conducted of the Veteran's lumbar spine, which revealed 
spinal stenosis, disc protrusion, and facet arthropathy.  See 
August 2005 MRI report from Dr. K.W.  In May 2006, Dr. K.W. 
provided a statement which contained a diagnosis of chronic 
lumbar pain due to lumbar degenerative disc disease and 
neuroforaminal narrowing.  Dr. K.W. noted that the Veteran's 
current lumbar spine disability is likely multifactoral, 
including partially due to his accident in service when he was 
blown off of the personnel carrier.  

Dr. K.W.'s statement and conclusion are considered competent 
medical evidence.  However, the probative value of her opinion is 
lessened because she did not provide a rationale in support of 
her conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) (the failure of the physician to give basis for his 
opinion affects the weight and credibility of the evidence).  In 
this regard, it appears that Dr. K.W. may not have been aware of 
all relevant facts in this case, including the lack of lay or 
medical evidence showing the Veteran has suffered from a back 
disability, to include pain, since he was separated from service.  

Indeed, the Veteran has not submitted or identified medical 
records which show he has complained of or sought treatment for a 
back disability since discharge from service other than his own 
statement; nor has he submitted lay statements that show he has 
continued to suffer from back problems since service.  Instead, 
as noted, the first time the Veteran is shown to complain of or 
seek treatment for a back problem following service is in August 
2005, which is more than 20 years after he was separated from 
service.  This gap of many years in the record is evidence 
against a finding that his reported in-service back injury caused 
a chronic disorder, and also rebuts any assertion of continuity 
of symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service 
incurrence may be rebutted by the absence of medical treatment 
for the claimed condition for many years after service).  

In evaluating this claim, the Board finds that the lack of 
evidence showing continued complaints or treatment for a back 
disability following service is significant in determining 
whether the Veteran's back disability is related to his reported 
back injury in service.  Because Dr. K.W. does not address this 
fact in her May 2006 statement, her opinion is considered less 
than probative and insufficient to support a finding of service 
connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  In this regard, the Board makes the factual finding that 
the Veteran has not had back pain since service, as the record 
(which includes the Veteran's own prior statements) provides 
highly probative evidence against this claim, outweighing the 
Veteran's contentions. 

There is no other medical evidence or opinion of record that 
establishes a causal nexus between the Veteran's current lumbar 
spine disability and his military service.  In this regard, the 
Board notes the Veteran has not been afforded a VA examination in 
conjunction with this claim; however, the Board finds a VA 
examination is not warranted because, despite the competent lay 
evidence of an in-service back injury and the evidence of a 
current disability, there is no competent and probative evidence 
of record which indicates that the Veteran's current back 
disability may be associated with his military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, the 
evidence of record is against a finding that the in-service back 
injury reported by the Veteran resulted in a chronic back 
disability that has persisted since service, which is evidence 
against the claim.  In other words, not only is there no evidence 
that indicates a chronic back problem other that the evidence 
cited above, but significant highly probative evidence against 
such a finding that clearly outweighs the evidence that supports 
this case.   

Therefore, the Board finds the preponderance of the evidence is 
against the grant of service connection for a lumbar spine 
disability, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert, supra.  

Acquired Psychiatric Disorder

The Veteran is seeking service connection for a psychiatric 
disorder that he believes is related to his experiences in 
military service.  While the Veteran specifically filed a claim 
seeking service connection for PTSD, the Board notes that 
consideration must be given to all current conditions that are 
within the scope of the claim, which includes all psychiatric 
disabilities and associated conditions reflected in the record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this case, review of the record reveals the Veteran has been 
variously diagnosed with PTSD, psychosis, organic brain syndrome 
with psychotic features, rule out paranoid schizophrenia, and an 
organic delusional disorder.  Therefore, consideration will be 
given to whether there is evidence that supports a finding that 
any of the psychiatric disabilities reflected in the record are 
related to his military service.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a) (2009); (2) medical 
evidence of a causal nexus between current symptomatology and a 
claimed in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2009); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

With respect to the second element, if the evidence shows that 
the veteran did not serve in combat with enemy forces during 
service, or if there is a determination that the veteran engaged 
in combat but the claimed stressor is not related to such combat, 
there must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the 
American Psychiatric Associations' Diagnostic and Statistical 
Manual for Mental Disorders, 4th ed. (1994) (DMS-IV) as the 
source of criteria for the diagnosis of claimed psychiatric 
disorders.  DSM-IV provides that a valid diagnosis of PTSD 
requires that a person has been exposed to a traumatic event in 
which both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or events 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and (2) 
the person's response involved intense fear, helplessness, or 
horror.  

VA recently amended its regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard to establishing the required in-service 
stressor.  Specifically, 38 C.F.R. § 3.304 was amended to include 
a paragraph which, in pertinent part, states that, if a stressor 
claimed by a veteran is related to the veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.303(f)(3) (2009) (as amended by 75 Fed. Reg. 39843 
(July 13, 2010)).  

In evaluating this claim, the Board notes that, while the amended 
regulation applies to all claims seeking service connection for 
PTSD that were appealed to the Board by July 13, 2010 but not yet 
decided by the Board as of that date, the amended regulation is 
not for application in this case because the Veteran's reported 
stressors do not involve his fear of hostile military or 
terrorist activity, as contemplated by the regulation.  Instead, 
the Veteran's reported stressors involve non-combat related 
situations, with no involvement of fear of hostile military or 
terrorist activity.  Therefore, any decision rendered with regard 
to PTSD will not consider or address the applicability of the 
recent amendments made to 38 C.F.R. § 3.304.  

As noted, the Veteran is not claiming, nor does the evidence 
show, that he was engaged in combat with the enemy while in 
service.  Instead, the Veteran has asserted that he has PTSD as a 
result of his exposure to several non-combat related stressful 
events in service.  He has reported that, in the summer of 1966, 
he had one of his testicles removed, which was traumatic because 
the testicle could have been saved, if not for his unit commander 
wanting him to go to Vietnam.  He has also asserted that, 
following his surgical procedure, some members of the hospital 
staff made fun of him and belittled him.  

The Veteran has also reported that, during basic training, 
members of his unit hated him because he was strict when he 
served as Acting Sergeant and gave him a "blanket party," which 
entailed putting hard objects into socks and hitting him with the 
socks.  See February 2010 statement from the Veteran.  

Because the Veteran's stressors do not involve combat with the 
enemy, there must be independent evidence corroborating the 
occurrence of his reported stressors.  See Dizoglio, supra.  The 
Veteran was informed that he could submit evidence from sources 
other than his STRs to corroborate his report of stressors, 
including statements from family members and fellow service 
members.  See February 2010 RO letter.  Despite being informed of 
the need for corroborating evidence, the Veteran has not 
submitted any independent evidence which confirms that he 
incurred these stressful events in service.  The only evidence of 
record that addresses the occurrence of the stressful events 
reported by the Veteran are his own statements, which is 
insufficient to establish that the reported stressors actually 
occurred.  Id.  

Nevertheless, even if the Board assumed the Veteran's reported 
stressors occurred, there is no competent medical evidence of 
record that establishes that the Veteran currently has PTSD that 
is due to the stressors reported by the Veteran.  

In this regard, the Board notes that the Veteran's individual 
counselor has submitted statements which purport to establish 
that the Veteran has PTSD related to his military service.  In 
January 2006, M.Y., stated that the Veteran has symptoms of PTSD 
that are severely disabling; however, this statement is not 
sufficient to establish a competent diagnosis of PTSD because the 
counselor only refers to "symptoms of PTSD," with no indication 
that testing consistent with the DSM-IV revealed symptoms that 
met the criteria for PTSD.  

In August 2009, M.Y. stated that he believes the Veteran's 
Vietnam experience had a profound effect on his mental health and 
provided a diagnosis of PTSD listed on Axis I.  While M.Y. 
provided a diagnosis of PTSD listed it on Axis I, he did not 
indicate the findings of the mental status examination which 
supported the reported diagnosis; nor did he specifically 
identify the stressors in Vietnam which led to the current 
diagnosis of PTSD.  Instead, M.Y. only noted that, after 
undergoing therapy, the Veteran was able to recover many of the 
past memories about his military experience but he did not report 
what those memories entailed.  In addition, the Board notes M.Y. 
did not state which of the Veteran's current symptoms are related 
to his in-service stressors.  

Based on the foregoing, the Board finds that the statements 
submitted by M.Y. do not establish that the Veteran has been 
competently diagnosed with PTSD in accordance with the DSM-IV 
and, thus, his statements are inadequate to support a finding of 
service connection.  

The Board notes that the evidentiary record also contains records 
which document mental health treatment the Veteran has received 
at the Western State Mental Hospital (WSMH) since 1987.  The 
treatment records reflect that the Veteran has been variously 
diagnosed with psychosis, organic brain syndrome with psychotic 
features, rule out paranoid schizophrenia, and an organic 
delusional disorder.  See records from WSMH dated January 1987, 
January 1994, April 2000, and April 2001.  The evidentiary record 
also contains a May 2006 statement from the Veteran's physician, 
Dr. K.W., who diagnosed him with organic mental disorder and 
schizoid personality.  

At the outset, the Board finds probative that the multiple 
psychiatric evaluations reflected in the records from Western 
State Mental Hospital do not contain any reference to stressful 
events that occurred in service and/or a diagnosis of PTSD. In 
fact, review of the record reveals that there is no competent 
medical diagnosis included in the evidentiary record.  Instead, 
all of the post-service medical evidence of record, not to 
include the statements from Y.M. mentioned above, reflect that 
the various mental disabilities that have been diagnosed since 
1987 are related to the Veteran's post-service head injury.  
Indeed, Dr. K.W. stated that the Veteran's organic mental 
disorder is directly related to his history of closed head 
injury.  See May 2006 statement from Dr. K.W.  In November 2004, 
Dr. N.P. noted that the Veteran's post-service industrial head 
injury has produced serious mental problems for the Veteran.  
Likewise, physicians who evaluated the Veteran at WSMH in April 
2001 determined that his psychosis disability was secondary to 
his head injury.  See April 2001 Release Summary.  The Board 
finds that these medical reports provide highly probative 
evidence against the claim that the Veteran has PTSD at this 
time.  

Based on this evidence, the Board finds the preponderance of the 
evidence is against a finding that the Veteran has an acquired 
psychiatric disorder, to include PTSD, that is due to his 
military service.  The Veteran has not submitted evidence that 
corroborates his report of non-combat related stressors in 
service and there is no competent medical evidence that shows he 
has been diagnosed with PTSD related to his reported stressors.  
In addition, the preponderance of the evidence reflects that the 
various other mental disorders reflected in the record are due to 
his post-service head injury and that the Veteran does not have 
PTSD at this time.   

Unfortunately, the Veteran has not submitted or identified any 
lay or medical evidence which establishes with evidence of any 
probative value that he currently has a psychiatric disorder that 
his due to his military service, to include his service in 
Vietnam.  Therefore, the Board finds the preponderance of the 
evidence is against the grant of service connection for an 
acquired psychiatric disorder, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, supra.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letters sent to the Veteran 
in December 2004 and February 2010 that fully addressed all 
required notice elements.  The letters informed the Veteran of 
what evidence was required to substantiate his claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  

Although the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Throughout the pendency of the claim and 
appeal, the Veteran has been advised of his opportunities to 
submit additional evidence, including by way of an SOC issued in 
December 2005, which provided him with an additional 60 days to 
submit more evidence.  Thus, the Board finds the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claims and given ample time to respond.  
The Board also notes that the AOJ also readjudicated the case by 
way of an SSOC that was issued in May 2010 after complete notice 
was provided.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this appeal as 
the timing error did not affect the essential fairness of the 
adjudication.  

In addition, to the extent the decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective date, 
the Board finds no prejudice to the Veteran in proceeding with 
the present decision, as those issues are moot since the claims 
herein are being denied.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims on appeal.  The RO has 
obtained the Veteran's service treatment and personnel records, 
as well as all post-service treatment records identified by the 
Veteran.  In this regard, the Board notes the Veteran has not 
indicated that he has received treatment at any VA Medical Center 
since being discharged from service.  The Board also notes that 
it appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  In addition to the foregoing, the Board notes that the 
Veteran was given an opportunity to set forth his contentions at 
the hearing before the undersigned.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

With regard the issue of whether a VA examination should be 
obtained, the Board finds that the post-service medical records 
provide particularly negative evidence against this claim, 
clearly indicating to the Board that the Veteran does not have a 
disability related to military service.  A VA examination is not 
required as any medical opinion would be based on these records, 
which clearly provides the basis to deny the claims.  The Board 
finds that not only does the evidence (overall) not indicate an 
association between the disabilities and service, but actually 
provides evidence against such findings.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.   

ORDER

Entitlement to service connection for peripheral neuropathy of 
the right hand, left foot, and right foot is denied.  

Entitlement to service connection for bilateral hearing loss and 
tinnitus is denied.  

Entitlement to service connection for memory loss is denied.  

Entitlement to service connection for a lumbar spine disability 
is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


